FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT This Fifth Amendment to Employment Agreement (this “Amendment”) is made and entered into this 17th day of March, 2010, by and between RAM ENERGY RESOURCES, INC., a Delaware corporation (the “Company”), and LARRY E. LEE, an individual (the “Executive”). WHEREAS, the Company and the Executive are parties to that certain Employment Agreement dated May 8, 2006, as amended by (i) that certain First Amendment to Employment Agreement dated October 18, 2006, (ii) that certain Second Amendment to Employment Agreement dated February 25, 2008, (iii) that certain Third Amendment to Employment Agreement dated December 30, 2008, and (iv) that certain Fourth
